Citation Nr: 1532031	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  12-19 665	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an effective date earlier than August 7, 2009, for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased initial rating in excess of 30 percent for the service-connected posttraumatic stress disorder (PTSD) prior to March 27, 2011, and in excess of 50 percent as of that date. 

3.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) due to service-connected disability.

4.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance of another person or on account of being housebound. 

5.  Entitlement to special monthly pension (SMP) based on the need for regular aid and attendance of another person or on account of being housebound.



ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant had active military service in the United States Army from August 1992 to June 1996.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California in which, in part, the RO granted service connection for posttraumatic stress disorder (PTSD) and assigned an effective date of August 7, 2009.

While the case was in appellate status, the appellant's initial disability evaluation for her PTSD was increased from 30 percent to 50 percent, effective from March 27, 2011; this created a staged rating for PTSD.  However, it is presumed that the appellant was seeking the maximum benefit allowed by law and regulation for that disability, and "it follows that such a claim remains in controversy where less than the maximum available benefit is awarded."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Because neither of the two assigned evaluations at issue represents the maximum rating available for PTSD, the appellant's increased rating claims have remained in appellate status.  Therefore, the issues on appeal are as listed on the title page.

The Veteran is appealing the initial rating that was assigned for PTSD after service connection was granted.  As such, the guidance of Fenderson v. West, 12 Vet. App. 119 (1999) is for application. 

After the most recent Supplemental Statement of the Case (SSOC) was issued in August 2014, additional evidence concerning the increased rating claim, the TDIU claim and the special monthly compensation/pension claims on appeal was submitted.  This evidence consisted of written statements from the appellant and a December 2014 letter from the appellant's treating VA psychiatrist.  The appellant has not submitted a written waiver of initial review of that evidence by the RO; therefore referral to the RO of the evidence received directly by the Board is required.  38 C.F.R. § 20.1304.  However, as those claims are being remanded, the RO will be able to review that evidence.

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case must take into consideration the existence of the electronic record. 

The issues of entitlement to an initial increased rating for the psychiatric disability and entitlement to a total disability rating for compensation based on individual unemployability (TDIU), as well as the issues of entitlement to special monthly compensation (SMC) or special monthly pension (SMP) based on the need for regular aid and attendance of another person or on account of being housebound, are addressed in the REMAND portion of the decision below and they are all REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The appellant was separated from active military service in June 1996; she did not raise a claim of entitlement to service connection for a psychiatric disorder within one year after her discharge from service. 

2.  The appellant submitted a claim for service connection for PTSD in a VA Form 21-526 that was received by VA on August 7, 2009.  

3.  There was nothing in the appellant's claims file dated prior to August 7, 2009, that could have been interpreted as a claim of entitlement to service connection for a psychiatric disorder, to include PTSD. 


CONCLUSION OF LAW

The criteria for the assignment of an effective date earlier than August 7, 2009, for the grant of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.156, 3.157, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The appellant's earlier-effective-date claim arises from her disagreement following the initial grant of service connection.  The United States Court of Appeals for Veterans Claims (Court) has held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated - it has been proven, thereby rendering notice under 38 U.S.C.A. § 5103(a) no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).  See also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Moreover, the United States Supreme Court has held that, even if there has been an error in the VA notice, it should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not alleged any prejudicial or harmful error in VA notice, and the Board perceives none, particularly in view of Dingess, supra.

With respect to the duty to assist, resolution of the earlier effective date issue turns primarily on when the appellant first filed her claim for disability benefits.  Thus, a VA examination and opinion are not needed to fairly decide this claim for an earlier effective date.  See 38 U.S.C.A. § 5103A(d)(2)(A)-(C); 38 C.F.R. § 3.159(c)(4)(A)-(C).  See also Chotta v. Peake, 22 Vet. App. 80, 85-86 (2008) (discussing situations when it may be necessary to obtain a "retrospective" medical opinion to determine the date of onset or severity of a condition in years past).  

The evidence of record includes the appellant's service medical treatment records, her service personnel records and VA treatment records dated between 2001 and 2014.  As noted in the REMAND section below, no Social Security Administration (SSA) records have been included in the evidence of record.  However, such records are not relevant to the effective date issue on appeal because the assignment of an effective date turns on when a veteran filed a claim for the subject benefits.  There is no indication or allegation that any SSA records (or additional VA treatment records or private medical records) could show that the appellant filed an earlier claim for benefits with VA.  Thus, VA has no further duty to attempt to obtain any such records in regard to the effective date issue. 

The appellant has submitted additional evidence since the Supplemental Statement of the Case as to the earlier effective date issue was promulgated in August 2014.  While the earlier effective date issue was perfected by a substantive appeal filed prior to February 2, 2013, the new evidence added to the record does not pertain to or have a bearing on that issue.  See 38 U.S.C.A. § 7105(e).  Thus the Board may proceed without prejudice.  

All relevant facts with respect to the appellant's earlier effective date claim addressed in the decision below have been properly developed.  Accordingly, the Board finds that VA has satisfied its duty to assist the appellant in apprising her as to the evidence needed, and in obtaining evidence pertinent to her claim.  Therefore no useful purpose would be served in remanding this matter for more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the appellant.  The Court has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  The Merits of the Claim

The appellant was granted service connection for PTSD with depression and anxiety in a rating decision issued by the RO in January 2012; the RO assigned an effective date of August 7, 2009, the date of receipt of the claim, for this grant of service connection.  The appellant contends that the award should go back further because the incidents that caused her PTSD occurred during her active military service.

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection or a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on an original claim or a claim reopened after final disallowance "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400.

With a claim for service connection, the effective date of an award will be (1) the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service or (2) the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

The appellant was discharged from active service in June 1996.  While the evidence of record indicates that the appellant was in receipt of education benefits in approximately 2004, there is nothing in the evidence of record to indicate that she filed any application for disability benefits or pension benefits within one year from the date of her discharge from active service.  Therefore, assignment of an effective date back to the day following discharge is not possible.

The appellant's application for service connection for various disorders, including PTSD, was received by VA on August 7, 2009.  The claims were submitted on a VA Form 21-526.  In that VA Form 21-526, the appellant indicated that she had not previously filed any claim for VA compensation or pension benefits. 

In an October 2009 rating decision, service connection was denied for PTSD, as well as other claimed physical conditions.  The evidence considered included the appellant's service medical treatment records and her service personnel records.  Service connection was subsequently granted for PTSD in a rating decision issued in January 2012.  The RO assigned an effective date of August 7, 2009, the date of receipt of the original claim, for the grant of service connection for PTSD with depression and anxiety.  

As noted above, regulations provide that an effective date of an award of service connection is the date of receipt of claim, or date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  Under 38 C.F.R. § 3.156(b), if new and material evidence is received within one year of issuance of a decision, or within the appeal period, the evidence is to be considered in conjunction with the claim that gave rise to the decision.  Here, while the appellant's claim was initially denied in a rating decision issued in October 2009, the claim was subsequently granted in a rating decision issued in January 2012, and that grant was based in part on evidence submitted during the one-year period after the October 2009 rating.  Thus, the effective date assigned by the RO was the date of the original claim (August 7, 2009).

Review of the evidence of record reveals that the appellant received mental health treatment for depression from VA personnel in June 2007.  She was diagnosed with adult physical abuse in March 2008, and with PTSD in March 2009.  Although a report of VA examination or hospitalization may be accepted as an informal claim for increased benefits or an informal claim to reopen once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, such reports cannot constitute an informal claim for service connection.  38 C.F.R. § 3.l57(b)(1); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326 (Fed. Cir. 2006) (holding that medical records do not satisfy the regulatory requirements of an informal claim if the condition disclosed in the medical records had not previously been determined to be service-connected).  Since that is not the case for the appellant, her prior mental health treatment did not constitute an informal or formal claim.  Thus, any VA treatment she may have received prior to August 7, 2009 cannot affect the current effective date for the appellant's grant of service connection for PTSD.  

Therefore, there is no indication of the existence of any informal claim dated before August 2009.  Furthermore, the appellant has not alleged that she submitted a claim for service connection for PTSD or any other mental health disorder prior to August 7, 2009.  The claims file is devoid of any communication from the appellant relating to a desire to obtain service connection for any psychiatric disorder dated prior to August 7, 2009.  

In light of the governing statutory and regulatory provisions and applying the law to the facts in evidence, the effective date for the appellant's claim for service connection for a psychiatric disorder can be no earlier than the date on which her original claim was received, in this case, August 7, 2009.  It is undisputed that the appellant's initial claim for any VA benefit was first received by VA on August 7, 2009.  That is, prior to August 7, 2009, she had never filed a claim for service connection for any VA disability or for pension benefits.  

The Board is bound by the laws and regulations that apply to veterans claims.  38 U.S.C.A. § 7104(c); 38 C.F.R. §§ 19.5, 20.101.  Those laws and regulations, discussed above, clearly indicate that the basis for assigning an effective date in connection with a grant of service connection is generally the date of the claim for such benefits that was granted, and in this case the date of the claim as that term is defined by those laws and regulations is August 7, 2009.  Consequently, the effective date assigned is correct and an earlier effective date cannot be granted.  

Thus, an effective date prior to August 7, 2009, for service connection for PTSD may not be granted as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The appellant's appeal is therefore denied.


ORDER

An effective date earlier than August 7, 2009, for the grant of service connection for posttraumatic stress disorder is denied.


REMAND

In relation to the appellant's claim for an increased initial evaluation for her service-connected psychiatric disorder, review of the evidence of record reveals that the appellant reported, in her August 2009 VA Form 21-526, that she had filed for disability benefits from the Social Security Administration (SSA) one month before.  The appellant has also submitted various written statements to the effect that her service-connected PTSD is more severe than reflected by the assigned evaluations and that the disability has affected her ability to work.  

The claims file does not include any SSA records.  As a general matter, VA is required to obtain pertinent Federal government records, including medical records held by SSA.  38 C.F.R. § 3.159(c)(2).  See, e.g., Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  VA needs to make as many requests as are necessary to obtain relevant records from a Federal department or agency, to include the SSA.  38 C.F.R. § 3.159(c)(2).  As long as a reasonable possibility exists that any such SSA records are relevant to a veteran's claim, VA is required to assist said veteran in obtaining the identified records.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

VA is, therefore, on notice of records that may be probative to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  VA has a responsibility to obtain records generated by Federal government entities that may have an impact on the adjudication of a claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, on remand, all pertinent SSA records must be obtained and associated with the claims file.  While the case is in remand status, the originating agency must also obtain any outstanding records pertinent to the Veteran's claims.

The remaining issues on appeal (TDIU, SMC and SMP) are inextricably intertwined with the increased initial rating claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1990) (issues are inextricably intertwined when they are so closely tied together that a final Board decision cannot be rendered unless all are adjudicated).  As such, a decision on these claims will be deferred. 

As the claims are being remanded for the foregoing reasons, additional VA treatment records should also be obtained. 

Finally, the appellant has submitted statements from a gentleman identified as a sergeant who served with her in Germany; this man has also been identified as her "significant other" and as her husband.  For example, March 2009 VA mental health notes contain notations stating that the appellant was married in 2008 to the partner she had been with since 1994.  This man submitted a statement related to the SMC/SMP claims, in October 2013, in which he said that he was the appellant's "significant other" and that he had been attending to the daily needs of the appellant.  However, the appellant's August 2009 VA Form 21-526 lists this man as a "friend" and gives an address different from the appellant's address for him.  An October 2010 statement from the man also lists an address different from the appellant and seems to indicate that he had not been in contact with the appellant until she sent him an email asking him to substantiate her reports of in-service incidents.  Furthermore, the appellant and this man have a child together and that child receives SSA benefits apparently based on her father's disability (he is described in a July 2009 VA mental health note as being on disability for PTSD), but no income from the husband/father is included in the household income of the appellant.  All of these facts raise the question of whether he actually lives with the appellant and actually observes her on a daily basis.  There is also confusion on the question of which parent is responsible for home-schooling their daughter.  On remand, these questions must be addressed.

These considerations require further investigation because the duty to assist includes obtaining medical records and examinations where indicated by the facts and circumstances of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The United States Court of Appeals for Veterans Claims (Court) has stated that the Board's task is to make findings based on evidence of record - not to supply missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  Thus, where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the appellant to develop the facts pertinent to the claims on appeal.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

On remand, these deficiencies must be rectified.  To ensure that VA has met its duty to assist in developing the facts pertinent to the claims on appeal and to afford full procedural due process, the case is REMANDED for the following:

1.  Assure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A, the implementing regulations found at 38 C.F.R. § 3.159, and any other applicable legal precedent has been completed.

2.  Contact the Social Security Administration to obtain all the medical records associated with the appellant's initial application for benefits, as well as well as copies of all of the medical records upon which any decision concerning the appellant's entitlement to disability benefits was based and any SSA Administrative Law Judge (ALJ) decision along with the associated List of Exhibits.  Associate those records with the claims file.

3.  Contact the appellant to obtain the names and addresses of all private and VA or other government medical care providers and treatment centers where she has been treated for any complaints relating to her mental health problems since 2009.  

After securing the necessary release(s), obtain all records and information not previously secured.  All records obtained must be associated with the claims file.

4.  To the extent there is an attempt to obtain any of these records that is unsuccessful, the claims file must contain documentation of the attempts made.  The appellant must also be informed of the negative results and be given opportunity to secure the records.

5.  After rereading the last paragraph on p. 10, take all appropriate steps to ascertain whether or not the appellant is/was married to R.H. and whether or not R.H. has lived with her at any time since 2009.  

Contact the appropriate school authorities to ascertain whether the appellant's younger daughter is being home-schooled and, if so, who is responsible for said home-schooling.  

Use of a field investigator should be considered.

6.  After completing any additional notification and/or development action deemed warranted by the record, readjudicate the claims on appeal.  The readjudication must reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories; 38 C.F.R. §§ 3.321; and Hart v. Mansfield, 21 Vet. App. 505 (2007).  

7.  If any benefit sought on appeal remains denied, the appellant must be provided a Supplemental Statement of the Case (SSOC).  An appropriate period of time must be allowed for response.

The appellant is hereby notified that it is the appellant's responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


